DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 6-11 are presented for examination claims 1-5 are cancelled. 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  Hesse et al. (EP 2648056 A2).
Regarding claim 6, Hesse discloses electric drive system (electric drive system (100), comprising: 
a multiplicity of electrical controllers (a control device (2-1 to 2-n), the electrical controllers each having a memory that is configured to store controller data of the respective controller (page 2, Par. 14, stored operating parameter values are written to the associated control unit); and 
a bus system (Fig. 1, Page 3, Par. 7,  a field bus );

the electrical controllers are each configured to store controller data of other controllers in their memory (Fig. 1, Page 2, Par. 3, set of operating parameter values is stored in the memory 5 for all control devices 2-1 to 2-n). 

Regarding claim 7, Hesse discloses the respective controller data contain one or more of: process data of a respective electrical controller, program code of a respective electrical controller, operating parameters of a respective electrical controller, and logbook data of a respective electrical controller  (Page 2, Par. 2, The control units are usually parameterizable, i. have specific operating parameters that serve to adapt the control unit to a specific process periphery by suitably setting the associated operating parameter values).  

Regarding claim 8, Hesse discloses at least one electric motor (Page 3, Par. 6, The electric drive system may comprise a number of electric motors 1-1 to 1-n) wherein at least one of the electrical controllers is a frequency converter (Page 2, Par. 7, controllers in the form of frequency converters) that is configured to drive the at least one electric motor (Page 3, Par. 6, a single frequency converter or servo controller drives two or more than two electric motors).

Regarding claim 9, Hesse discloses Page 3 of 6Application No. 16/389,044 Attorney Docket No. 108250.PC286USthe memory is a non-volatile memory  (Page 2, Par. 7, operating parameter values and non-volatile storing operating parameter setting values, for example as binary values in a nonvolatile memory).  


when changing the controller data in a respective controller (page 4, Par. 10, with the personal computer 6-2, the parameter values of the control devices 2-1 to 2-n can be changed online directly on the frequency converters 2-1 to 2-n), storing the changed controller data in the memory of at least one other controller (Page 4, Par. 2-3, stored in the memory 5 for all control devices 2-1 to 2-n).  

Regarding claim 11, Hesse discloses when exchanging a respective controller for a replacement controller, operating data of the exchanged controller that are stored in the memory of another controller are transferred from the other controller to the replacement controller (management device 4), and then stored in the memory of the replacement controller (Page 4, Par. 4, 5, stored the data into the management device memory).
Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wyatt et al. (US 2003/0188091) related to a data storage and retrieval system, a method and system for exchanging operation parameters between a data storage device and a storage device controller is disclosed. A memory device within the data storage device comprises operation parameter registers, which store operation parameters that are indicative of environmental conditions and characteristics of the memory device itself.
Yamada (US 4,751,672) related to A sequence control system employing a plurality of programmable logic controllers, each having the same construction and being connected, can perform complicated sequence control resulting from executing an overall user program based on that of each programmable logic controller while exchanging necessary input/output data; each of the programmable logic controllers can also perform sequence control by itself.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from 
/KIDEST BAHTA/Primary Examiner, Art Unit 2119